                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 19-119-BLG-SPW-3

                    Plaintiff,
                                                 ORDER
vs.

CLIFFORD LEE BENNET,

                    Defendant.

      The Court has received a letter from Defendant requesting that a detention

hearing be set. (Doc. 28.) Defendant is represented by counsel. A defendant who

is represented by counsel may not file pro se motions. United States v. Bergman,

813 F.2d 1027, 1030 (9th Cir. 1987); Krongkiet v. Beard, 597 F. Appx. 416, 417

(9th Cir. 2015); United States v. Gallardo, 915 F. Supp. 216, 218 (D. Nev. 1995).

Accordingly, any request for a detention hearing must be filed by Defendant’s

counsel.

      Defendant also indicates he has had difficulty contacting his counsel and

believes he may have an incorrect telephone number. As a courtesy, the Court

provides Defendant with the following contact information for Mr. Jent:

            Name:      Larry Jent
                       Williams & Jent
            Address:   506 East Babcock
                       Bozeman, MT 59715
            Telephone: 406-586-1373
             Fax:         406-586-4548
             Email:       jent.larry@gmail.com

      Accordingly, IT IS ORDERED that to the extent Defendant is requesting a

detention hearing, that request is denied without prejudice to an appropriate motion

being filed by his counsel.

      IT IS FURTHER ORDERED that the Clerk shall mail a copy of this order to

Defendant at the following address:

                   Clifford Bennett 17750046
                   50 Crossroads Dr.
                   Shelby, MT 59474

      DATED this 25th day of October, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
